Citation Nr: 0426017	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  00-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for a low back disability.

Entitlement to service connection for residuals of a head 
injury, to include headaches.

Entitlement to a higher initial disability rating for post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling prior to March 10, 2003, and 50 percent disabling 
from March 10, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 2004, the veteran, through his representative, 
filed a motion to advance his appeal on the Board's docket.  
This motion was granted in September 2004 and his appeal has 
been advanced on the docket.  


REMAND

The Board notes that the veteran filed a timely notice of 
disagreement of that portion of a June 1998 rating action 
that denied service connection for a low back disability and 
residuals of a head injury.  In response to a timely notice 
of disagreement, the RO furnished a Statement of the Case 
(SOC) to the veteran in September 1999.  Thereafter, he 
submitted an October 2004 VA Form 21-4138, Statement in 
Support of Claim, wherein he referenced the September 1999 
SOC and expressed his dissatisfaction with the decision.  He 
has continued to assert that his back and head disabilities 
are related to active service.  As this statement was 
received within 60 days after the RO provided him with the 
SOC, the Board finds that the veteran has perfected a timely 
appeal of the June 1998 rating action.    Having determined 
that the veteran perfected a timely appeal with respect to 
the issues of service connection for a low back disability 
and residuals of a head injury, the Board notes that further 
development of these issues is required.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to this appeal.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

While the veteran was informed of the provisions of the VCAA 
as it relates to his claim for a higher initial rating for 
PTSD, the evidence does not show that the RO has complied 
with the notice requirements of the VCAA with respect to the 
veteran's claims for service connection for a low back 
disability and residuals of a head injury.  In particular, 
the evidence does not show that the veteran has been notified 
of the information and evidence necessary to substantiate 
these claims.  Accordingly, on remand, the RO should ensure 
compliance with the VCAA and its implementing regulations. 

With regard to the veteran's claim for a higher initial 
rating for PTSD, the record reflects that he received 
treatment at the mental health clinic of the Northport VA 
Hospital from 1998 through 1999.  However, the clinical 
treatment records from this period are not associated with 
the claims folders.  

Additionally, the Board is of the opinion that a VA 
examination would be probative in ascertaining the current 
severity of the veteran's PTSD.  In this regard, the 
veteran's representative has noted that the examiner who 
conducted the March 2003 psychiatric examination did not have 
access to the veteran's claims file in conjunction with the 
examination.  The "duty to assist" requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the foregoing, a remand is required to 
further assess the veteran's PTSD.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  With regard to the claims for service 
connection for a low back disability and 
residuals of a head injury, the RO should 
send the veteran a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
to include notice that he should submit 
any pertinent evidence in his possession.  

2.  The RO should also request the 
veteran to provide the names and 
addresses of all medical care providers 
who have treated or evaluated the veteran 
PTSD since October 2003.  

3.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should obtain a complete copy of 
treatment records for PTSD from the 
Northport VA Hospital from January 1998 
through December 1999.

4.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

5.  When the above development has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the severity of his PTSD.  The 
RO should send the claims folders to the 
examiner for review.  The examiner should 
review the pertinent information in the 
claims folders.  The examiner should 
identify all symptoms and functional 
impairment due to the veteran's PTSD and 
attempt to distinguish the manifestations 
of the PTSD from any other psychiatric 
disorder found to be present.  The 
examiner should provide a global 
assessment of functioning score based on 
the PTSD and should render an opinion as 
to whether the PTSD is so severe as to 
render the veteran unemployable.  The 
supporting rationale for all opinions 
expressed should also be provided.  

6.  The RO should also undertake any 
other development it determines to be 
indicated.

7.  The RO should then adjudicate the 
issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




